Citation Nr: 1124484	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  06-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.  

In his substantive appeal to the Board, received in July 2006, the Veteran requested a travel board hearing.  In a letter to VA dated in October 2006, the Veteran withdrew his request for a personal hearing.  38 C.F.R. § 20.704(e).  Accordingly, the Board will proceed with consideration of this appeal based on the evidence of record.  

In May 2010, the Board remanded for a VA opinion, which was obtained in June 2010.  As will be discussed below, this opinion is adequate upon which to base a determination.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss was not manifested during service, or manifested within one year thereafter, and therefore, has not been shown to be causally or etiologically related to military service, and may not be presumed to be causally or etiologically related to military service.

3.  Tinnitus has not been shown to be causally or etiologically related to military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2010).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2004.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in March 2005.  In a March 2006 letter, the Veteran was provided with notice that addresses the relevant rating criteria and effective date provisions.  Any defect in the timing of the notice was harmless error as service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

Pursuant to the Board's remand, a VA opinion with respect to both claims was obtained in June 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  In particular, the examiner acknowledged the Veteran's exposure to high noise levels during service, the lack of complaints of hearing loss and tinnitus during service, and the current medical research which indicates that noise induced hearing loss and tinnitus occurs immediately.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a June 2006 SOC (statement of the case) and August 2010 SSOC (supplemental statement of the case), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus.  The Veteran contends that he developed bilateral hearing loss and tinnitus from noise exposure while performing jet engine maintenance and working on the flight line during service.  

The Board observes that there are no complaints, findings, or diagnoses of hearing loss or tinnitus in the service treatment records.  It appears that the Veteran had a slight degree of hearing loss in the 2000 hertz range in his right ear as reflected on his January 1973 entrance examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
15
15
LEFT
15
15
15
5
15

See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.)  The Board acknowledges that this is the only audiological evaluation of record and that there is no separation examination or report of medical history of record.  Nevertheless, there are two service treatment records dated in June 1973 and February 1974 wherein the Veteran was diagnosed with a URI.  Further, it appears that the Veteran had service in the Air Force Reserve after his active service.  There are several reports of medical history (September 1974, November 1976, February 1977, July 1977, and July 1978) that are absent for complaints of hearing loss or tinnitus.  Specifically, the Veteran marked "no" when asked if he ever had or had then ear, nose, or throat trouble and hearing loss.  He marked "yes" when asked if he had hay fever and broken bones.  Thus, there was no showing or complaints of hearing loss that meets the provisions of 38 C.F.R. § 3.385 or tinnitus during the Veteran's military service.

In his November 2003 claim, the Veteran stated that his hearing loss and tinnitus began in 1973 and 1974.  In April 2004, the Veteran added that his hearing was tested in 1985 and 1995 by paraprofessionals and both tests reflected serious high frequency hearing loss.  He reported during his January 2005 VA examination that his tinnitus began in 1974 and was bilateral and constant.  

The Board notes that although the Veteran is competent to report that he began experiencing hearing loss and tinnitus during service, the Board does not find this report credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, the Board finds the lack of complaints and findings of bilateral hearing loss and tinnitus during service to be highly probative evidence weighing against the Veteran's credibility.  Although there are no audiometric findings after the entrance examination of record, the record does reflect that the Veteran was asked on five separate occasions from 1974 to 1978 whether he had any ear trouble or hearing loss and he indicated "no" each time.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  The Board also observes that the Veteran did report symptomatology he experienced during service, i.e. two reports of URI and he also marked "yes" next to hay fever and broken bones, indicating that if he has been experiencing tinnitus or hearing loss during service, he would likely have reported such.  

With regard to his reports that he was told he had high frequency hearing loss in 1985 and 1995, the Board finds the lack of the medical records of such and, as will be discussed below, the June 2010 VA examiner's opinion that the Veteran's current audiometric configuration is not consistent with noise induced hearing loss weighs against the credibility of his report.  Moreover, the examiner stated that the Veteran's current hearing loss is only slightly worse than normal aging effects, which contradicts the Veteran's statements that he was told he had serous high frequency hearing loss.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (A lay person's account of what a medical professional purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.)  Thus, the Board does not find the Veteran's reports of having been told he had high frequency hearing loss in 1985 and 1995 to be credible.  

Further, the Board observes that the Veteran has at the least exaggerated the impact of his hearing loss and tinnitus on his employment, which further lessons his credibility.  In a November 2003 letter, the Veteran stated he was a professor and that because of his hearing loss and tinnitus, his salary of $71, 000 was reduced to $14, 000 due in part to an inability to deliver lecture material clearly and interact with students.  He was working as a clerk.  However, this report is directly contradicted by a March 2004 VA record which reflected that the Veteran resigned from teaching after twelve years because of mental problems.  Thus, after considering all of the forgoing, the Board does not find the Veteran's current reports of experiencing tinnitus and hearing loss since service to be credible.  

In January 2005, the Veteran underwent a VA examination.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
45
LEFT
15
20
25
35
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  Although the examination and testing of the Veteran is adequate, the Board concludes that the opinion is inadequate upon which to base a determination.  Accordingly, the opinion will not be reported here as it has no probative value.  

The Veteran was subsequently afforded an adequate VA opinion obtained in June 2010.  After reviewing the claims file, the examiner noted the Veteran's exposure to high noise levels during active military service, the absence of reports of hearing loss and tinnitus on annual reports, and the lack of a separation examination.  The examiner noted that the Veteran's current audiometric configuration was not consistent with noise induced hearing loss and only slightly worse than normal aging effects.  The examiner reasoned that current research suggests hearing loss and tinnitus secondary to acoustic trauma are events that occur at the time of noise exposure and do not have delayed onset.  The Institute of Medicine Report (IOM) was specifically tasked by Congress to answer the question about the pathophsyiology and natural history of noise-induced hearing loss.  IOM concluded that based on current knowledge noise induced hearing loss and tinnitus occur immediately, i.e. there is no scientific support for delayed onset noise induced hearing loss and tinnitus, weeks, months, or years after the exposure event.  Considering all the evidence, the examiner cannot be 50 percent or more certain the hearing loss or tinnitus resulted from acoustic trauma during military service.  

The Board finds this opinion highly probative.  As reflected above, it is based on a review of the relevant evidence to include the Veteran's in-service noise exposure and absence of in-service findings of tinnitus and hearing loss.  Further, it is supported by the current knowledge in the medical community regarding the pathophsyiology and natural history of noise-induced hearing loss, which has determined that noise induced hearing loss and tinnitus occurs immediately and not in a delayed matter.  Therefore, the Board finds this opinion highly persuasive evidence against the Veteran's claims.

In conclusion, the Veteran's hearing loss and tinnitus have not been shown to be related to service.  The service treatment records were absent for any indications of hearing loss and tinnitus and the Board has not found the Veteran's current reports of such beginning in service and continuing since to be credible.  Moreover, the most probative and persuasive evidence indicates that the Veteran's hearing loss and tinnitus are not consistent with noise induced hearing loss.  To the extent that the Veteran is contending his hearing loss and tinnitus are related to noise exposure during service, he, as a layperson, is not qualified to render a medical opinion as to etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, the evidence does not support service connection by a presumptive basis because there is no competent medical evidence showing that the Veteran's bilateral hearing loss manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection for bilateral hearing loss and tinnitus must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


